NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2379-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEREK S. MCDONOUGH,

     Defendant-Appellant.
_______________________

                   Submitted October 4, 2022 – Decided October 28, 2022

                   Before Judges Susswein and Berdote Byrne.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 10-04-0441.

                   The Allongo Law Firm, LLC, attorneys for appellant
                   (Michael S. Allongo, of counsel and on the brief;
                   Falguni Patel, on the brief).

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Milton S. Leibowitz, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      In this appeal of a petition for post-conviction relief (PCR) defendant

Derek McDonough requests we consider whether he was denied effective

assistance of trial counsel or at minimum, that he made a prima facie showing

entitling him to an evidentiary hearing. Specifically, McDonough claims his

counsel's performance was deficient by releasing inculpatory evidence to the

State, failing to interview a material witness, failing to exercise defendant's right

to a speedy trial, failing to leverage his first mistrial to secure a better plea or

dismissal, and failing to adequately inform him of his right to testify.

McDonough contends these cumulative errors and his counsel's failure to

communicate with him deprived him of a fair trial.

      Because we conclude McDonough failed to carry his burden to assert

specific facts demonstrating counsel's performance was deficient with respect to

any of the claims raised or that he experienced prejudice as a result, we affirm

substantially for the reasons set forth by Judge John M. Deitch in his well-

reasoned, twenty-four-page written opinion. The facts and procedural history

leading to defendant's conviction are set forth in our earlier opinion affirming

McDonough's conviction and sentence, State v. McDonough (McDonough I),

Nos. A-4901-11, A-0525-12 (App. Div. Mar. 5, 2015) (slip op. at 5-7), certif.




                                                                               A-2379-20
                                         2
denied, 224 N.J. 245 (2016), and we incorporate them here by reference. We add

the following comments.

      McDonough was alleged to have contacted and met with B.B., a thirteen-

year-old girl, on multiple occasions, penetrating her and having her fellate him.

B.B.'s nanny met him once, questioned whether he was seventeen years old, and

asked to see his driver's license, at which point she learned he was twenty-eight

years old and told B.B.'s parents. Defendant gave a videotaped confession and

consent to have his computers taken by police. 1 After defendant was initially

charged, defendant made further contact with B.B., asking her to not appear at

trial. B.B. also sent him naked photos at his request. B.B.'s parents found the

flash drive containing the photos and gave it to defendant's attorney. The

victim's parents testified about the flash drive before the grand jury, at which

point the State became aware of its existence and obtained a warrant to gain

possession of the flash drive from defendant's attorney.

      At trial, defendant did not testify or present witnesses. On the record,

defense counsel stated he spoke with defendant about testifying many times over

the course of several years and defendant was steadfast in asserting he did not



1
  Defendant's counsel filed a suppression motion regarding the confession,
which was denied.
                                                                           A-2379-20
                                       3
want to testify. In response to a detailed colloquy by the trial judge, defendant

confirmed he signed his waiver to testify form after discussing his rights with

his attorney and understanding his rights.

      The first trial resulted in a mistrial when B.B. inadvertently testified

defendant had been incarcerated before. After a second trial, defendant was

convicted of having committed fourth-degree criminal sexual contact and third-

degree witness tampering.     The jury acquitted defendant of second-degree

endangering the welfare of a child and third-degree promoting obscene material.

The jury was unable to render a verdict on second-degree sexual assault, second-

degree luring, and third-degree endangering the welfare of a child. Defendant

was sentenced to five-and-one-half years, subject to a two-year period of parole

ineligibility.

      When petitioning for PCR, a defendant must establish, by a preponderance

of the credible evidence, he is entitled to the requested relief. State v. Echols,

199 N.J. 344, 357 (2009). To sustain this burden, the petitioner must allege and

articulate specific facts "which, if believed, would provide the court with an

adequate basis on which to rest its decision." State v. Mitchell, 126 N.J. 565,

579 (1992).




                                                                            A-2379-20
                                        4
      Both the Sixth Amendment of the United States Constitution and Article

1, Paragraph 10 of our State Constitution guarantee the right to effective

assistance of counsel at all stages of criminal proceedings.            Strickland v.

Washington, 466 U.S. 668, 686; State v. Fritz, 105 N.J. 42, 58 (1987). Our

Supreme Court has adopted the two-part test articulated in Strickland to

determine whether a defendant has received ineffective assistance of counsel.

Fritz, 105 N.J. at 58. A defendant may seek PCR pursuant to this standard if the

defendant shows (1) "[defendant's] counsel's performance was deficient[,]" and

(2) this "deficient performance prejudiced the defense."          Id. at 52 (quoting

Strickland, 466 U.S. at 687).

      Firstly, a defendant must demonstrate "counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment." Strickland, 466 U.S. at 687. Reviewing courts employ a

"strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance." Id. at 689.

      Secondly, the defendant must demonstrate "counsel's errors were so

serious as to deprive the defendant of a fair trial, a trial whose result is reliable."

Id. at 687. This second prong is particularly demanding and requires "the error

committed must be so serious as to undermine the court's confidence in the jury's


                                                                                A-2379-20
                                          5
verdict or the result reached."    State v. Allegro, 193 N.J. 352, 367 (2008)

(quoting State v. Castagna, 187 N.J. 293, 315 (2006)). This "is an exacting

standard." State v. Gideon, 244 N.J. 538, 551 (2021) (quoting Allegro, 193 N.J.

at 367). "Prejudice is not to be presumed" but must be affirmatively proven by

the defendant. Gideon, 244 N.J. at 551.

      Short of obtaining immediate relief, a defendant may seek to show an

evidentiary hearing is warranted to develop the factual record in connection with

an ineffective assistance claim. State v. Preciose, 129 N.J. 451, 462 (1992).

"Although [Rule] 3:22-1 does not require evidentiary hearings to be held on

[PCR] petitions, [Rule] 3:22-10 recognizes judicial discretion to conduct such

hearings." Ibid. The PCR court should grant an evidentiary hearing only if: (1)

a defendant is able to prove a prima facie case of ineffective assistance of

counsel; (2) there are material issues of disputed fact that must be resolved with

evidence outside of the record; and (3) the hearing is necessary to resolve the

claims for relief. Ibid.; R. 3:22-10(b). In considering the first factor, a PCR

judge "should view the facts in the light most favorable to a defendant to

determine whether a defendant" has "demonstrate[d] the reasonable likelihood

of succeeding under the [Strickland/Fritz test]." Id. at 463.




                                                                            A-2379-20
                                        6
      Therefore, to establish a prima facie case of ineffective assistance of counsel,

a defendant "must do more than make bald assertions" that his counsel's performance

was substandard. State v. Porter, 216 N.J. 343, 355 (2013) (quoting State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999)). "Rather, [a] defendant

must allege specific facts and evidence supporting his allegations." Porter, 216 N.J.

at 355. Moreover, "a defendant is not entitled to an evidentiary hearing if the

'allegations are too vague, conclusory, or speculative.'" Ibid. (quoting State v.

Marshall, 148 N.J. 89, 158 (1997)).

      Defendant claims his counsel rendered ineffective assistance by turning

over a flash drive that contained nude photos of the victim pursuant to a

subpoena. As Judge Deitch correctly found, that claim is procedurally barred

because it was adjudicated on direct appeal. A petition for PCR is not a

substitute for a direct appeal. "[A] defendant may not employ [PCR] to assert a

new claim that could have been raised on direct appeal, Rule 3:22-4, or to

relitigate a claim already decided on the merits, Rule 3:22-5." State v. Goodwin,

173 N.J. 583, 593 (2002). Claims that are "identical or substantially equivalent"

to the claim previously adjudicated are barred. State v. McQuaid, 147 N.J. 464,

484 (1997). However, courts may review previously adjudicated claims if some

miscarriage of justice is evident. See, e.g., State v. Nash, 212 N.J. 518, 546


                                                                               A-2379-20
                                         7
(2013) (reviewing a matter previously litigated where newly discovered

evidence entitled defendant to new trial); State v. Berisha, 458 N.J. Super. 105,

115 (App. Div. 2019) (reviewing a matter previously litigated that was

"demonstrably erroneous" because the opinion was inconsistent).

      This issue was specifically adjudicated on direct appeal. McDonough's

petition for PCR is not a substitute for a motion for reconsideration or a petition

for certification, which he filed, and our Supreme Court denied. McDonough

contends both the PCR judge and the Appellate Division failed to appreciate the

"permeable effect" the flash drive had on the entire trial, and his trial counsel

should not have used it to invoke the victim's promiscuity. However, a victim's

promiscuity is a defense to endangering the welfare of a minor, N.J.S.A. 2C:24-

4(a), where an element is that defendant's conduct "would impair or debauch the

morals of the child. . . "       Cf. State v. R.Y., 242 N.J. 48, 65 (2020)

(acknowledging "the victim's past sexual conduct" could "cast the victim as

promiscuous or of low moral character" (quoting State v. Garron, 177 N.J. 147,

165 (2003))). Counsel's strategy in maintaining that position was successful as

the jury could not reach a verdict on that charge.

      McDonough's reliance upon State v. Ravi, 447 N.J. Super. 261 (App. Div.

2016) in misplaced. In Ravi, the defendant was convicted of multiple counts of


                                                                             A-2379-20
                                        8
bias intimidation pursuant to N.J.S.A. 2C:16-1(a)(3). Ravi, 447 N.J. Super. at

266.    Following the defendant's conviction, the bias intimidation crimes

contained in N.J.S.A. 2C:16-1(a)(3) were declared unconstitutional by the

Supreme Court in State v. Pomianek, 221 N.J. 66 (2015) because one of the

elements improperly focused "on the victim's perception and not the defendant's

intent." Ravi, 447 N.J. Super. at 289 (quoting Pomianek, 221 N.J. at 70).

       In contrast, no injustice is evident from the record before us because there

is no proof the flash drive evidence had a "permeable effect" on the trial. Unlike

Ravi, the nude photos on the flash drive were not relevant to the charges

McDonough was ultimately convicted of, and the State only mentioned this

evidence once during summation. Judge Deitch's finding that McDonough's

claim regarding counsel's release of the flash drive was procedurally barred was

correct.

       With respect to the failure to investigate a material witness, the trial court

properly found McDonough had failed to present a certification from the nanny

or any evidence her testimony would be exculpatory and not cumulative, given

his confession and the victim's testimony. Likewise, the trial court correctly

found the significant delay in reaching trial was largely caused by defendant's

own motions and interlocutory appeal, and he was not denied a speedy trial. The


                                                                               A-2379-20
                                          9
trial court also properly concluded a mistrial was necessary and McDonough

had voluntarily and knowingly waived his right to testify.

      In sum, we affirm Judge Deitch's denial of post-conviction relief and find

he adequately addressed McDonough's remaining claims in his well-reasoned

and thorough written opinion. Those claims, therefore, do not merit further

consideration pursuant to Rule 2:11-3(e)(2).

      Affirmed.




                                                                          A-2379-20
                                      10